Case 4:18-cv-00436 Document 44-3 Filed on 04/16/19 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

Paul R. F. Schumacher,

Civil Action No. 4:18-cv-00436
Plaintiff, pro se,

V.
ORDER

Capital Advance Solutions LLC, Charles
Betta and Dan Logan,

 

Defendants.

THIS MATTER, comes before the Court on Plaintiffs Omnibus Motion to Compel
Disclosure and for Contempt. The Court has reviewed the Motion and Defendants

opposition thereto.

IT IS on this day of 2019:

 

ORDERED that the plaintiff's motion to compel discovery is denied as moot as the
defendants have served discovery responses; and it is further

ORDERED that the plaintiff's motion for contempt against the defendants is
DENIED; and it is further

ORDERED that the plaintiff's motion for contempt against Christopher D. Devanny,
Esq. is DENIED; and it is further

ORDERED that the plaintiff's application to extend jurisdictional discovery is hereby
granted and that discovery is extended for __ days; and it is further

ORDERED that the plaintiffs motion to limit the defendants time to file a response

to future discovery demands to 15 days is hereby DENIED; and it is further
Case 4:18-cv-00436 Document 44-3 Filed on 04/16/19 in TXSD Page 2 of 2

ORDERED AND DECREED that a true copy of this Order shall be served upon all

counsel and/or parties within days of the date hereof.

 

Magistrate Judge
